By the COURT.
This is an application for an order staying the execution of a judgment for the sale of mortgaged premises. The application is made on behalf of a party claiming an interest in the premises subsequent and subject to the mortgage.
We are of the opinion that the moving party (King) is entitled to the order. The undertaking in regard to a deficiency where the judgment is for the sale of mortgaged premises (see Code Civ. Proc., sec. 945) is required only in the case of an appellant in possession of the premises adjudged to be sold. This we consider to be the meaning of the section just referred to, and in this opinion we all concur. Counsel for petitioner' will prepare an order and submit it to the court.